        Case 1:20-cv-00975-AT Document 38 Filed 03/23/21 Page 1 of 27




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION


                                         :
 JANE DOE, by and through parent         :
 and next friend JANE ROE,               :
                                         :
       Plaintiff,                        :
                                         :
 v.                                      :        CIVIL ACTION NO.
                                         :        1:20-cv-00975-AT
                                         :
 FULTON COUNTY SCHOOL                    :
 DISTRICT,                               :
                                         :
       Defendant.                        :
                                         :


                            OPINION AND ORDER

      This matter is before the Court on Defendant Fulton County School District’s

Motion to Dismiss the Plaintiff’s First Amended Complaint. [Motion, Doc. 23.] For

the following reasons, the Motion is GRANTED in part and DENIED in part.

I.    Procedural History

      Plaintiff ("Jane Doe") filed her Complaint through her parent ("Jane Roe")

on March 3, 2020. (Doc. 1.) On May 4, 2020, Defendant filed a Motion to Dismiss.

(Doc. 17.) On June 1, 2020, Plaintiff filed a First Amended Complaint, rendering

that motion moot. (First Amended Complaint (“FAC”), Doc. 21.) On June 15, 2020,

Defendant Fulton County School District ("FCSD") filed the instant Motion to

Dismiss the First Amended Complaint. (Motion, Doc. 23.) Plaintiff timely

responded in opposition. (Doc. 24.) On July 7, 2020, the United States of America
           Case 1:20-cv-00975-AT Document 38 Filed 03/23/21 Page 2 of 27




filed a Statement of Interest, opposing dismissal of the case for various reasons

discussed infra. (Statement of Interest, Doc. 26.) On July 23, 2020, the Defendant

replied in support of its motion, addressing arguments made in both the Plaintiff’s

Response and the Government’s Statement of Interest. (Reply, Doc. 30.)

            A. First Amended Complaint

         At the time that Plaintiff, “Doe” 1 filed her Complaint, she was fourteen years

old and suffered “from physical and mental disabilities.” (First Amended

Complaint, Doc. 21 at 2.) Doe alleges that she has been disabled since birth, and

that due to her “neurodevelopmental disabilities” she “functions at a cognitive and

communicative level far below her actual.” (FAC, Doc. 21 at 4–5.) Accordingly, Doe

alleges that she “has been diagnosed and classified as an eligible student with

intellectual disabilities under the Individuals with Disabilities Education Act

(“IDEA”).” (Id. at 5.) Doe alleges that she is a “special needs student enrolled at a

Middle School operated by [Defendant,] FCSD.” (Id. at 2.) Doe alleges that because

of her “cognitive disabilities, [she] is unable to verbally communicate effectively

with her caregivers and educators at FCSD. As part of her [Individualized

Education Plan], FCSD was required to provide Doe with an electronic iPad tablet

to allow her to communicate with her caregivers and educators at FCSD.” (Doc. 21

at 5.)




1Plaintiff and her mother proceed under pseudonyms due to the graphic, personal, and sexual
nature of the allegations in the case, and because Doe is a minor child. (See FAC, Doc. 21 at 2–3.)
The true identity of Doe and Roe are known already to FCSD. (Id.)

                                                2
        Case 1:20-cv-00975-AT Document 38 Filed 03/23/21 Page 3 of 27




      Doe alleges that she “is dependent on school-provided public transportation

to and from … her Middle School. She is transported to Middle School via a special

needs specific school bus that is owned, operated and maintained by FCSD.” (Doc.

21 at 6 (parenthetical omitted).) The bus is “specifically designed for special needs

students[,]” and “contains 3–4 rows of benches for students to sit on and an open

area where the benches have been removed in order to accommodate and secure

wheelchairs.” (Doc. 21 at 6.) The complaint allegations indicate that the bus driver

is provided a broad visual view the interior of the bus by a wide-view safety mirror.

(Id.) The bus also "was equipped with electronic safety monitors so the Bus driver

could monitor all passengers and ensure they remained seated at all times during

the drive to and from school." (Id.) In addition, the bus was "equipped with audio

and video monitoring equipment that recorded all the events that occurred on the

Bus on a daily basis" and that could be daily accessed and reviewed. (Id. at 7.)

      Doe alleges that prior to the incidents at the heart of this case, the bus was

“staffed by both an FCSD employee driver and an FCSD employee Monitor.” (Doc.

21 at 6–7.) Doe alleges that the Monitor was on the bus “specifically due to [Doe’s]

severe communication and cognitive deficiencies.” (Doc. 21 at 7.) However, Doe

alleges that at some point, FCSD decided to remove the Monitor and proceed with

only a Driver on the bus for financial reasons. (Id.) Doe alleges that the Driver

pursuant to FCSD policies had “an express obligation to prevent, correct, and

protect a passenger student from any act of discrimination, harassment, physical

altercations, and sexual abuse that occurred on the Bus.” (Id. at 8.)

                                         3
        Case 1:20-cv-00975-AT Document 38 Filed 03/23/21 Page 4 of 27




      Doe alleges that between April 4, 2019 and April 20, 2019, she was

repeatedly sexually assaulted by two other students on the bus. (FAC, Doc. 21 at

9–12.) According to the FAC, the assaults began on April 4th with Student A

groping and attempting to kiss Doe’s breasts through her shirt, followed by Student

B – “[e]mboldened by the lack of discipline and restraint for Student A” – doing

the same. (FAC, Doc. 21 at 9.) Doe alleges that the following day, Student B “fully

exposed his penis and forced Doe to touch it while he grabbed her breasts and put

his mouth on her breasts.” (Id. at 10.) On April 11, 2019, Student B allegedly

removed Doe’s shirt and fondled her breasts while he masturbated in front of her.

(Id.) On April 15, Student B allegedly forced Doe to “touch his penis over his

clothing and masturbate him while they were on the Bus.” (Id.)

      Student B allegedly continued his assaults on Doe on a daily basis, including

removing her shirt, taking his own penis out and making Doe fondle him, and

attempting to force Doe to perform oral sex on him. (Id. at 10–11.) On April 18,

2019, Student B allegedly “removed all of [Doe’s] clothing and tried to climb on top

of her. Student B then performed oral sex on Doe[, and] then masturbated while

sitting next to Doe.” (Id. at 11.) The next day, Student B again allegedly tried to

force Doe to perform oral sex on him and fondled her breasts. (Id.)

      Doe alleges that after “more than two weeks of near daily sexual abuse, the

sexual assaults against Doe culminated on April 20, 2019.” (FAC, Doc. 21 at 11.) On

this day, Student B allegedly slapped Doe’s exposed breasts, then removed all of

his own clothing, and all of Doe’s clothing. (Id.) He then allegedly performed oral

                                         4
        Case 1:20-cv-00975-AT Document 38 Filed 03/23/21 Page 5 of 27




sex on Doe and then “physically placed Doe on top of him and he vaginally

penetrated her with his penis forcing sexual intercourse.” (Doc. 21 at 11.)

      Doe alleges that it was only after this incident that the Bus driver “vaguely

mentioned to another FCSD employee that he had ‘noticed something’ on his last

route.” (Doc. 21 at 12.) Doe alleges that an FCSD employee told Roe that the driver

reported “‘something’ that perhaps involved physical contract,” and that Roe then

took Doe to a medical facility where “treating physicians confirmed vaginal

penetration consistent with rape.” (Id.)

      Doe alleges that the “multiple acts of sexual assault and rape over a period

of almost two weeks could not have taken place without the knowledge and/or

deliberate indifference of the Bus driver, who never once intervened to protect Doe

and report Students A and B to FCSD and the police.” (Doc. 21 at 12.)

      Doe further alleges that Students A and B “had exhibited dangerous

behaviors in the past[,]” and that these behaviors “were known to FCSD.” (FAC,

Doc. 21 at 12.) Doe alleges that, despite this knowledge, FCSD chose to remove the

Monitor from the bus. (Id.) Doe construes the decision to remove the Monitor from

the bus as showing “reckless disregard for the safety of Doe as there was no one to

stop the sexual abuse and assault that Doe repeatedly suffered[.]” (Doc. 21 at 13.)

Doe also alleges that during the time period in which the assaults occurred, “FCSD

was aware that Doe’s electronic iPad tablet was not functioning[,]” and that

“[w]ithout her tablet, Doe could not communicate the vicious assaults that were

being perpetrated against her on a daily basis.” (Doc. 21 at 13.) Doe alleges that it

                                           5
         Case 1:20-cv-00975-AT Document 38 Filed 03/23/21 Page 6 of 27




“was only after the seventeen-day long series of sexual assaults culminating in rape

that FCSD replaced Doe’s iPad tablet.” (Doc. 21 at 13.) Doe also alleges that after

the bus driver’s report of seeing “something,” FCSD “reversed its decision to

remove the Monitor and placed one back on the Bus.” (Id. at 13.)

       Plaintiff brings discrimination claims under Title II of the ADA (42 U.S.C. §

12132), Section 504 of the Rehabilitation Act (29 U.S.C. § 794(a), Title IX, as well

as claims under the Georgia Open Records Act 2 (O.C.G.A. § 50-18-71(b)).

          B. Motion to Dismiss

       Defendant, FCSD, moves to dismiss all counts in the First Amended

Complaint. (Motion, Doc. 23.) FCSD argues that the bus driver is not a “FCSD

official with substantial supervisory authority,” and that the Driver’s alleged

indifference to the sexual assaults does not impart liability on FCSD. (Motion, Doc.

23-1 at 2.) FCSD claims in the motion that Plaintiff’s claims under the ADA, Section

504, and Title IX are invalid because “Plaintiff cannot hold FCSD vicariously liable

for the alleged acts or omissions of the bus driver.” (Doc. 23-1 at 7.) As for the Open

Records Act claim, FCSD contends that the bus video “is not subject to disclosure

[under the Georgia Open Records Act] because it contains federally protected,

confidential student information and depicts child pornography.” (Doc. 23-1 at

22.) FCSD argues that it cannot disclose the video without a Court Order to do so,

or else FCSD would be exposed to criminal liability. (Doc. 23-1 at 23.)



2Doe alleges that the FCSD has refused to provide her counsel with a copy of the surveillance
video and audio footage from the bus during the relevant time period. (FAC, Doc. 21 at 22–23.)

                                              6
        Case 1:20-cv-00975-AT Document 38 Filed 03/23/21 Page 7 of 27




         C. Response and Statement of Interest

      In her Response to the Motion, Plaintiff stresses that “[u]nlike the cases

relied on by [FCSD], this was no ‘one-off’ incident randomly witnessed by a school

janitor after school or a teacher acting as a chaperone at a school dance outside of

normal hours. It was serial abuse Doe contends was intentionally ignored by the

official whose job mandated that he put a stop to it.” (Response, Doc. 24 at 2.) Doe

states that "the special needs bus driver in question violated virtually every

required component of his state mandated job description” by never intervening

to stop the course of physical harassment that was evident. (Doc. 24 at 7.) Doe

asserts that FCSD denied Doe the benefits of safe and appropriate non-

discriminatory transportation, despite being on full notice of her communication

limitations, accommodation requirements, and based on its “actual knowledge

that special needs school buses and disabled students .... require active supervision

to ensure their safety and welfare" during transportation. (FAC, Doc. 21 at 7, 15.)

FCSD's decision to remove the Monitor from the bus, failure to adequately train

the driver in his monitoring duties, failure to provide Doe with a working tablet for

communication, and other related conduct that Plaintiff contends it will be able to

prove through discovery (i.e,, lack of protocols for monitoring special education

bus videos, prior knowledge of the harassing students' misconduct) in tandem with

the driver's conduct provide a basis for establishing willful and deliberate

indifference allegedly exhibited by the bus driver and school district. (Response,

Doc. 24 at 8, 15–16.)

                                         7
          Case 1:20-cv-00975-AT Document 38 Filed 03/23/21 Page 8 of 27




       The United States of America (the “Government”) filed a Statement of

Interest (“SOI”) in this case “to assist the Court in evaluating the sufficiency of

Plaintiff’s Title IX claim.” (SOI, Doc. 26 at 3.) The SOI addresses only the Title IX

claim specifically, but states that because “courts often look to Title IX precedent

for guidance when adjudicating Title II and Section 504 cases,” the Government’s

positions regarding whether a bus driver is an “appropriate person” under Title IX,

“apply to Title II and Section 504 by extension.” (Doc. 26 at 3, n.3.) The

Government does not otherwise address or take any position on Plaintiff’s Title II

or Section 504 claims or on Plaintiff’s Open Records Act claim. (Id.) The primary

thrust of the SOI is that FCSD may be liable for the bus driver’s action or inaction

because, “[a] school district official’s title—standing alone—cannot be the basis for

categorically excluding the official as an ‘appropriate person.’” (Doc. 26 at 4.) The

Government, like the Plaintiff here, points out that well established law indicates

that "whether a particular employee is an appropriate person is 'necessarily a fact-

based inquiry because officials roles vary among school districts." (Doc. 26 at 16

(citing Doe v. Sch. Bd. of Broward Cnty., 604 F.3d 1248, 1256 (11th Cir. 2010)).) 3

       In its Reply, FCSD addresses both the Response and the SOI, asserting that

“[t]his Court cannot presume the bus driver is an ‘appropriate person’ just because



3 The Government usefully brings to the Court's attention the Title IX administrative regulations
issued by the Department of Education on May 19, 2020, effective August 14, 2020, 85 Fed. Reg.
30,026 (May 19, 2020) (codified at 34 C.F.R. Part 106) (citing § 106.30). These regulations are
consistent with the legal position and analysis the Government argues for in this case. As the
regulations were not effective as of the date of the incidents at issue here, the Court does not reach
its decision in this matter based on the regulations themselves, but it does consider the legal
analysis adopted by the United States.

                                                  8
          Case 1:20-cv-00975-AT Document 38 Filed 03/23/21 Page 9 of 27




she has some supervisory authority over her riders.” (Reply, Doc. 30 at 4.) FCSD

stresses that “[t]hough she 4 could have physically intervened, orally admonished

Students A and B, or alerted other officials about the harassment … Plaintiff’s

allegations do not show that the driver could take corrective action on behalf of

FCSD to terminate sexual harassment on her bus.” (Doc. 30 at 5.)

II.    Standard of Review

       A complaint should be dismissed under Rule 12(b)(6) only where it appears

that the facts alleged fail to state a “plausible” claim for relief. Bell Atlantic v.

Twombly, 550 U.S. 544, 555–56 (2007); Fed. R. Civ. P. 12(b)(6). The plaintiff need

only give the defendant fair notice of the plaintiff’s claim and the grounds upon

which it rests. See Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citing Bell Atlantic

v. Twombly, 550 U.S. 544, 555 (2007)); Fed. R. Civ. P. 8(a). In ruling on a motion

to dismiss, the court must accept the facts alleged in the complaint as true and

construe them in the light most favorable to the plaintiff. See Hill v. White, 321

F.3d 1334, 1335 (11th Cir. 2003).

       A claim is plausible where the plaintiff alleges factual content that “allows

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A plaintiff is not

required to provide “detailed factual allegations” to survive dismissal, but

the “obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires


4 The gender identification of the bus driver is irrelevant for purposes of the current motion. The
Court notes, though, that the bus driver is referred to in Defendant's briefs both as a "he" and
"she."

                                                9
        Case 1:20-cv-00975-AT Document 38 Filed 03/23/21 Page 10 of 27




more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action will not do.” Twombly, 550 U.S. at 555. The plausibility standard

requires that a plaintiff allege sufficient facts “to raise a reasonable expectation that

discovery will reveal evidence” that supports the plaintiff’s claim. Id. at 556. A

complaint may survive a motion to dismiss for failure to state a claim even if it is

“improbable” that a plaintiff would be able to prove those facts and even if the

possibility of recovery is extremely “remote and unlikely.” Id.

          A. Title II, Section 504, and Title IX

      Claims brought under Title II or Section 504 are examined using the same

standards. Silberman v. Miami Dade Transit, 927 F.3d 1123, 1133 (11th Cir. 2019)

(“Given the textual similarities between the two statutes, ‘the same standards

govern’ claims under both [Title II and § 504], and we ‘rel[y] on cases construing

[Title II and § 504] interchangeably.’”) (quoting T.W. ex rel. Wilson v. Sch. Bd. of

Seminole Cty., Fla., 610 F.3d 588, 604 (11th Cir. 2010)). To state a claim under

either Title II or section 504, a plaintiff must establish “(1) that he is a qualified

individual with a disability; (2) that he was either excluded from participation in

or denied the benefits of a public entity's services, programs, or activities, or was

otherwise discriminated against by the public entity; and (3) that the exclusion,

denial of benefit, or discrimination was by reason of the plaintiff's disability.”

Silberman, at id. (quoting Bircoll v. Miami-Dade Cty., 480 F.3d 1072, 1083 (11th

Cir. 2007). Usually, a Title II or § 504 violation only entitles a plaintiff to injunctive

relief. Id. (citing Silva v. Baptist Health S. Fla., Inc., 856 F.3d 824, 831 (11th Cir.

                                           10
        Case 1:20-cv-00975-AT Document 38 Filed 03/23/21 Page 11 of 27




2017)). In order for a plaintiff to receive damages, she “must clear an additional

hurdle: [s]he must prove that the entity that [s]he has sued engaged in intentional

discrimination, which requires a showing of ‘deliberate indifference.’” Id. (quoting

Liese v. Indian River Cty. Hosp. Dist., 701 F.3d 334, 348 (11th Cir. 2012). In the

instant case, Plaintiff seeks both injunctive relief and monetary damages. The

Defendant does not appear to contest whether Plaintiff has adequately stated a

claim under Title II or section 504, but rather that Plaintiff cannot show “deliberate

indifference” by the school district.

      Courts look to Title IX case law “for guidance in examining discriminatory

intent under § 504 [or Title II].” J.S., III by & through J.S. Jr. v. Houston Cty. Bd.

of Educ., 877 F.3d 979, 987 (11th Cir. 2017) (quoting Liese, 701 F.3d at 347). As

such, all of Plaintiff’s claims (except the Open Records Act count) will rise or fall

on the same analysis. Under Title IX (and, by extension, Title II and § 504), a

plaintiff may establish intentional discrimination by showing deliberate

indifference. Liese, at 347–48. “Deliberate indifference is an exacting standard;

school administrators will only be deemed deliberately indifferent if their response

... or lack thereof is clearly unreasonable in light of the known circumstances.” J.S.,

III, 877 F.3d at 987 (quoting Doe v. Sch. Bd. of Broward Cnty., Fla., 604 F.3d 1248,

1259 (11th Cir. 2010)). However, this is a fact specific analysis that must take into

account the particular work relationships and responsibilities of the individuals

involved and the factual circumstances surrounding the events involved. Thus, in




                                          11
        Case 1:20-cv-00975-AT Document 38 Filed 03/23/21 Page 12 of 27




a school setting, the conduct of individuals in a variety of positions may prove

relevant to this analysis.

III.   Discussion

       “ ‘[S]exual harassment’ is ‘discrimination’ in the school context under Title

IX” and in certain narrow circumstances, a plaintiff may be able to recover for

student-on-student harassment. Williams v. Bd. of Regents of Univ. Sys. of

Georgia, 477 F.3d 1282, 1293 (11th Cir. 2007) (quoting Davis v. Monroe County

Bd. of Educ., 526 U.S. 629, 650 (1999). To prove a violation of Title IX based on

student-on-student harassment, a Plaintiff must show four elements:

             First, the defendant must be a Title IX funding recipient.
             Floyd v. Waiters, 133 F.3d 786, 789 (11th Cir.), vacated
             on other grounds, 525 U.S. 802, 119 S.Ct. 33, 142 L.Ed.2d
             25 (1998), reinstated, 171 F.3d 1264 (11th Cir.1999).
             Second, an “appropriate person” must have actual
             knowledge of the discrimination or harassment the
             plaintiff alleges occurred. Gebser v. Lago Vista Indep.
             Sch. Dist., 524 U.S. 274, 290, 118 S.Ct. 1989, 141 L.Ed.2d
             277 (1998). “[A]n ‘appropriate person’ ... is, at a
             minimum, an official of the recipient entity with
             authority to take corrective action to end the
             discrimination.” Id. Third, a funding recipient is liable for
             student-on-student harassment only if “the funding
             recipient acts with deliberate indifference to known acts
             of harassment in its programs or activities.” Davis, 526
             U.S. at 633, 119 S. Ct. 1661. In considering this element,
             we analyze the conduct of the funding recipient, not the
             alleged harasser; we do this to ensure that we hold the
             funding recipient liable only if the funding recipient's
             deliberate indifference “subjected” the plaintiff to
             discrimination. Id. at 640–41, 119 S. Ct. 1661. Therefore,
             we will not hold a funding recipient liable solely because
             a person affiliated with the funding recipient
             discriminated against or harassed the plaintiff. Hawkins
             v. Sarasota County Sch. Bd., 322 F.3d 1279, 1284 (11th
             Cir.2003). Fourth, the discrimination must be “so severe,
                                          12
         Case 1:20-cv-00975-AT Document 38 Filed 03/23/21 Page 13 of 27




             pervasive, and objectively offensive that it effectively bars
             the victim's access to an educational opportunity or
             benefit.” Davis, 526 U.S. at 633, 119 S. Ct. 1661.

Williams v. Bd. of Regents of Univ. Sys. of Georgia, 477 F.3d 1282, 1293 (11th Cir.

2007).

      The Motion to Dismiss primarily is based on FCSD’s assertion that it cannot

be held “vicariously liable for the bus driver’s alleged indifference to the

harassment of Doe,” because the bus driver is not an “appropriate person” under

Title IX. (Motion, Doc. 23-1) To that end, FCSD’s Motion to Dismiss is focused

largely on the second and third element above (“appropriate person” and

deliberate indifference), and does not appear to dispute whether the school here is

a Title IX funding recipient or if the discrimination alleged by Doe is “sufficiently

severe.” Hill v. Cundiff, 797 F.3d 948, 968–69 (11th Cir. 2015) (quoting Davis, 526

U.S. at 650). Accordingly, the Court is also focused on whether the FAC has alleged

adequate facts to show the second and third elements.

          A. Element 2: “Appropriate Person”

      An “appropriate person” is an official who “at a minimum has authority to

address the alleged discrimination and to institute corrective measures on the

recipient's behalf.” Hill v. Cundiff, 797 F.3d 948, 970–71 (11th Cir. 2015) (quoting

Gebser v. Lago Vista Indep. Sch. Dist., 524 U.S. 274, 290 (1998). The Eleventh

Circuit has described an “appropriate person,” as a “school official … high enough

up the chain-of-command that his acts constitute an official decision by the school

district itself not to remedy the misconduct.” Hill v. Cundiff, 797 F.3d at 970–71


                                          13
       Case 1:20-cv-00975-AT Document 38 Filed 03/23/21 Page 14 of 27




(quoting Floyd v. Waiters, 171 F.3d 1264, 1264 (11th Cir. 1999)). “[T]he ultimate

question of who is an appropriate person is necessarily a fact-based inquiry

because officials' roles vary among school districts.” Doe v. Sch. Bd. of Broward

Cnty. Fla., 604 F.3d 1248, 1256 (11th Cir. 2010). Courts must therefore, “look

beyond title and position to the actual discretion and responsibility held by an

official, and consider the type and number of corrective measures available to an

official.” Saphir ex rel. Saphir v. Broward Cnty. Pub. Sch., 744 F. App’x 634, 638

(11th Cir. 2018). In Moore v. Chilton County Board of Education, the Middle

District of Alabama found that a bus driver was not an appropriate person, but only

because the Plaintiff failed to “present a factual basis for making that assessment,

notwithstanding clear precedent that ‘the ultimate question of who is an

appropriate person is necessarily a fact-based inquiry.’” 1 F. Supp. 3d 1281, 1298–

99 (M.D. Ala. 2014) (citing Doe v. Sch. Bd. of Broward Cnty. Fla., 604 F.3d 1248,

1256 (11th Cir. 2010)). In J.S., the Eleventh Circuit found that a teacher could be

viewed as "an appropriate person" as teachers in that school district were expected

to "assist in [the] enforcement of school rules, administration regulation[,], and

school board policy" according to the school system's teacher job description. 877

F.3d at 989.

      The parties dispute whether the facts alleged in the FAC plausibly show that

the bus driver – the only school employee present during the alleged assaults – was

an “appropriate person” such that his knowledge is attributable to the Defendant.




                                        14
        Case 1:20-cv-00975-AT Document 38 Filed 03/23/21 Page 15 of 27




      The Eleventh Circuit first considered in Hawkins v. Sarasota Cnty. Sch. Bd.,

whether a teacher was an appropriate person, observing that, because the inquiry

is a fact-intensive one, “whether notice to a teacher constitutes actual knowledge

on the part of a school board” remained an open question. Hawkins, 322 F.3d

1279, 1286 (11th Cir. 2003). The court there explained that,

             In order to answer the question [of whether the students'
             teacher is an appropriate person], it would be necessary
             to examine how Florida organizes its public schools, the
             authority and responsibility granted by state law to
             administrators and teachers, the school district's
             discrimination policies and procedures, and the facts and
             circumstances of the particular case.

Id. The court said that the problem is even more difficult in situations of student-

on-student harassment, because, “a much broader number of administrators and

employees could conceivably exercise at least some control over student behavior.”

Id. Other courts have made a similar observation that this question is generally not

appropriate for resolution on a 12(b)(6) motion, but better considered on summary

judgment with a more developed factual record. See, e.g., K.E. v. Dover Area Sch.

Dist., No. 1:15-CV-1634, 2016 WL 2897614, at *9 (M.D. Pa. May 18, 2016) (denying

motion to dismiss because “[w]hether a person qualifies as ‘appropriate,’ and their

knowledge ‘actual,’ is a fact-based inquiry more appropriately resolved at a later

stage of litigation”). Since Hawkins was decided in 2003, the Eleventh Circuit in

J.S. squarely held that a teacher could be deemed "an appropriate person" for

liability purposes based on the facts presented and that the ultimate resolution of

this factual issue remained a jury issue for trial. J.S., 877 F.3d at 990.

                                          15
         Case 1:20-cv-00975-AT Document 38 Filed 03/23/21 Page 16 of 27




       The Court must read the FAC in the light most favorable to Plaintiff. It may

well turn out to be the case, after the factual record is developed, that the bus driver

is not an “appropriate person” such as is required to sustain Plaintiff’s claims under

Title II, Section 504, and Title IX. But Plaintiff has adequately pleaded facts in the

FAC that the bus driver plausibly could be an appropriate person. Of primary

importance in the Court’s consideration of this issue is the alleged fact that the bus

driver was the sole school employee present on the bus and was vested with

supervisory and safety management responsibility for the students during their

transportation, per the school district and state's job descriptions and policies. This

responsibility and authority might be viewed as further heightened when the

school district determined it would remove the bus monitor who was allegedly

assigned on account of the behavioral histories of students on the bus, including

possibly those students who allegedly assaulted Doe, and because of Doe’s specific

needs for assistance in communication. 5

       The FAC alleges that the bus driver is charged with certain responsibilities

and duties that – had they been executed – may reasonably have prevented the

assaults on Doe. For instance, the FAC alleges that the bus driver is charged by

state law with the following duties:


5Plaintiff's allegations as to the features of the bus also reasonably might lead a jury to conclude
that the bus was specially equipped to enable the bus driver to perform necessary supervisory and
intervention duties. As discussed earlier, Plaintiff has alleged that the bus in question is
substantially smaller than a standard school bus, and equipped with “electronic safety monitors
so the Bus driver could monitor all passengers and ensure they remained seated at all times,” as
well as “a wide-view safety mirror that provided the Bus driver visual access of the interior of the
Bus.” (FAC, Doc. 21 at 6.) Accordingly, Plaintiff has alleged that the bus driver was aware of the
harassment and sexual harassment allegedly occurring on the bus.

                                                16
        Case 1:20-cv-00975-AT Document 38 Filed 03/23/21 Page 17 of 27




             a.    Operate the school bus in a safe and efficient
                   manner;
             b.    Maintain order of student passengers;
             c.    Report unsafe acts or conditions;
             d.    Provide maximum safety for passengers while on
                   the bus;
             e.    Maintain student discipline on the bus to ensure
                   student safety;
             f.    The bus driver must have complete control of the
                   bus to ensure the safety of everyone; and
             g.    The bus driver must intervene when necessary.

(FAC, Doc. 21 at 8.) Hence, according to the FAC, the bus driver had “an express

obligation to prevent, correct, and protect a passenger student from any act of

discrimination, harassment, physical altercations, and sexual abuse that occurred

on the Bus.” (Id.) The Supreme Court noted in Gebser that an appropriate person

is “an official of the recipient entity” who has “at a minimum, … authority to take

corrective action to end the discrimination.” 534 U.S. at 290; see also Murrell v.

Sch. Dist. No. 1, Denver, Colo., 186 F.3d 1238, 1248 (10th Cir. 1999) (“It is possible

that these teachers would also meet the definition of ‘appropriate persons’ for the

purposes of Title IX liability if they exercised control over the harasser and the

context in which the harassment occurred.”) The facts in the FAC plausibly allege

that the bus driver had authority to take immediate corrective action to end the

harassment and assaults on Doe.

      Doe also alleges that the bus was used by disabled students with needs

different from those of non-disabled students. Accordingly, the school was on plain

notice that the passengers of this bus might need more supervision or assistance

than in other scenarios. In choosing to leave the care and supervision of these

                                         17
        Case 1:20-cv-00975-AT Document 38 Filed 03/23/21 Page 18 of 27




children entrusted to only the bus driver, the school may have created a scenario

in which the bus driver is the only person available to intervene in the type of

harassment alleged in the FAC and with sufficient authority to act on behalf of the

district. As discussed in Hawkins, this question is difficult to answer without the

benefit of knowing how FCSD operated at the time, vested responsibility in bus

drivers and the key personnel relating to the events and claims here, FCSD

transportation and discrimination policies and protocols, and other factual

circumstances. Although it may seem less likely in most scenarios for a bus driver

to exercise such authority and responsibility, the Plaintiff has alleged sufficient

facts here to make this an open factual question to be determined through further

proceedings. See Hill v. Cundiff, 797 F.3d at 970–71.

      When read in the light most favorable to Plaintiff, the FAC adequately alleges

that the bus driver may plausibly be an “appropriate person” for purposes of

stating a claim under Title II, Section 504, and Title IX. The bus driver may have

been the only person capable of putting a stop to the sexual harassment and

assaults or of putting the school board on notice of the alleged sexual assaults.

         B. Element 3: Deliberate Indifference

      Compensatory damages are only available under Title II and Section 504

upon a showing of “discriminatory intent,” which can be satisfied by a showing of

deliberate indifference. Liese, 701 F.3d at 345. “Deliberate indifference…is an

exacting standard.” Silberman v. Miami Dade Transit, 927 F.3d 1123, 1134 (11th

Cir. 2019) (quoting J.S., III by & through J.S. Jr. v. Hous. Cty. Bd. of Educ., 877

                                         18
        Case 1:20-cv-00975-AT Document 38 Filed 03/23/21 Page 19 of 27




F.3d 979, 987 (11th Cir. 2017)) (internal quotation marks omitted). Showing

deliberate indifference requires proof that the “defendant knew that harm to a

federally protected right was substantially likely and … failed to act on that

likelihood.” Id. (quoting Liese, 701 F.3d at 344 (citation omitted).

      In the Liese case, the Eleventh Circuit found that the Plaintiff had shown

enough to support a claim of deliberate indifference, because when read in a light

most favorable to the Plaintiffs, the record demonstrated that,

             at least one of [Defendant’s] doctors (1) knew that
             [Defendant] had failed to provide Susan Liese with
             appropriate auxiliary aids necessary to ensure effective
             communication (the § 504 violation), (2) had the
             authority to order that aid be provided, and (3) was
             deliberately indifferent as to [Defendant’s] failure to
             provide aid.

Liese, at 351. The Court reasoned that the doctor was on clear notice of the

Plaintiff’s need for auxiliary communication aids because Plaintiff had requested

them and because the Doctor’s attempts to communicate were obviously

unsuccessful even in the moment. Id. The Eleventh Circuit found that the

“deliberate indifference” element was met, because, “Dr. Perry never made any

attempt to obtain any interpretive aid for Susan Liese. His apparent knowledge

that Liese required an additional interpretive aid to effectively communicate with

him and his deliberate refusal to provide that aid satisfies the deliberate

indifference standard.” Liese, at 351.

      In the instant case, a constellation of factors combine to convince the Court

that Plaintiff adequately has plead that FCSD was plausibly deliberately

                                         19
        Case 1:20-cv-00975-AT Document 38 Filed 03/23/21 Page 20 of 27




indifferent. For one, Plaintiff alleges that FCSD was aware of a history of dangerous

behavior by the two students who allegedly assaulted Doe, and that the district had

previously installed a monitor to supervise the bus. FCSD alleges that this history

did not include sexual misbehavior, but that is a factual question for another day.

Furthermore, at some point in time prior to the alleged assaults, FCSD chose to

remove the monitor, and leave all of the students on the bus in the sole care of the

bus driver. This decision alone may prove critical in the deliberate indifference

evidentiary equation, depending on other material facts such as the specific history

of Students A and B, the particularized needs of Doe, the administrators' decision-

making process, and other factors.

      At this stage in the proceedings the Court must accept as true the factual

allegation that the bus driver was invested with the authority to stop the sexual

assaultive behavior of Students A and B. If so, the bus driver’s alleged failure to

respond – if the bus was as fully equipped as described to permit the bus driver's

own visual monitoring of the students, and if other surrounding facts alleged are

true – “quite plainly amounts to deliberate indifference.” See Murrell v. Sch. Dist.

No. 1, Denver, Colo., 186 F.3d 1238, 1248 (10th Cir. 1999). Additionally, Plaintiff's

evidence adduced in connection with her allegations regarding FCSD's handling of

special education transportation and Plaintiff's circumstances in this case

(including Plaintiff's known restricted communication capacity) may provide a

viable basis for establishing FCSD's "deliberate indifference".




                                         20
         Case 1:20-cv-00975-AT Document 38 Filed 03/23/21 Page 21 of 27




           C. IDEA Exhaustion Requirement

       In the Motion to Dismiss, FCSD asserts that “Plaintiff’s newly pled claims

relating to the bus monitor and iPad are barred because the IDEA [Individuals with

Disabilities Act, 20 U.S.C. §§ 1400, et seq.] required Plaintiff to exhaust [her]

administrative remedies before filing those claims in federal court.” (Motion, Doc.

23-1 at 17 (heading).) FCSD explains that, “if the gravamen of a student’s claim is

the denial of FAPE [“free appropriate public education”], she must first exhaust

the IDEA’s administrative remedies before filing suit under the ADA, Section 504,

or other federal statutes.” (Doc. 23-1 at 17 (citing Fry v. Napoleon Cmty. Schs., 137

S. Ct. 743, 748 (2017)).) FCSD asserts “Plaintiff’s claims arising out of FCSD’s

alleged failure to provide a bus monitor and functioning iPad are FAPE-related and

therefore subject to administrative exhaustion.” (Motion, Doc. 23-1 at 18.) Plaintiff

contends, however, that she is seeking monetary relief as a remedy for the severe

intentional discrimination, repeated sexual assaults and consequential personal

injuries she suffered in violation of the ADA, Section 504, and Title IX. And she

affirmatively argues she is not seeking an injunctive remedy to address a deficient

IEP in connection with her computer or the assignment of a monitor, i.e., the

denial of FAPE. 6

       The United States Supreme Court held in Fry that,


6 The injunctive relief sought in the FAC relates solely to the Open Records Act claim (that is,
access to the bus video surveillance footage) – a s opposed to IDEA relief. Plaintiff similarly makes
clear that she is not seeking injunctive relief under Title II of the ADA, § 504 of the Rehabilitation
Act, or Title I and therefore that the Defendant's Motion to dismiss any claims for injunctive relief
under these provisions is moot. (Plaintiff's' Response Brief, Doc. 24 at 23-24.)

                                                 21
       Case 1:20-cv-00975-AT Document 38 Filed 03/23/21 Page 22 of 27




            Section 1415(l) requires that a plaintiff exhaust the
            IDEA's procedures before filing an action under the ADA,
            the Rehabilitation Act, or similar laws when (but only
            when) her suit “seek[s] relief that is also available” under
            the IDEA. We first hold that to meet that statutory
            standard, a suit must seek relief for the denial of a FAPE,
            because that is the only “relief” the IDEA makes
            “available.” We next conclude that in determining
            whether a suit indeed “seeks” relief for such a denial, a
            court should look to the substance, or gravamen, of the
            plaintiff's complaint.

Fry v. Napoleon Cmty. Sch., 137 S. Ct. at 752. As the Eleventh Circuit in J.S.

explained further:

            The Supreme Court has proposed that courts ask a pair
            of hypothetical questions: first, whether the claim could
            have been brought if the alleged conduct occurred at a
            public facility outside of a school (such as a public theater
            or library); and second, whether it could have been
            brought by an adult at the school. If the answer to these
            questions is no, then the complaint likely concerns a
            FAPE violation under the IDEA. See id. For example, an
            allegation that a school building lacks access to ramps
            would likely state a claim under Title II, whereas an
            allegation that a student with a learning disability was
            not provided remedial tutoring in mathematics would
            likely assert a claim only for the denial of a FAPE. See id.
            at 756–57. Another factor to consider is the history of the
            proceedings and whether a plaintiff has previously
            invoked the IDEA's formal procedures to handle the
            dispute. See id. at 757.

J.S., III by and through J.S. Jr. v. Houston County Board of Education, 877 F.3d

at 986. In J.S., the plaintiff elementary school student with a disability was

allegedly regularly taken out of his class for discriminatory reasons and isolated

with a PE aide. Id. The Court recognized that while this claim could have been

brought under IDEA as a FAPE violation for failure to follow J.S.’s IEP, "we

                                         22
        Case 1:20-cv-00975-AT Document 38 Filed 03/23/21 Page 23 of 27




conclude that it is also cognizable as a separate claim for intentional discrimination

under the ADA and § 504." Id. The Court thus found it was error on the part of the

district court to analyze Plaintiff's discriminatory isolation and segregation claim

"as merely a FAPE violation under the IDEA." Id. at 987.

      Plaintiff's allegations as a whole establish that Doe's intentional

discrimination claims are ones that could have been raised regarding comparable

conduct in a public facility, independent of any educational concerns. As in J.S.,

although Defendant's conduct may have also violated Plaintiff's IEP, the gravamen

of Plaintiff's' complaint addresses the alleged unlawful intentional discrimination,

sexual assaults, and rape that Doe was subjected to in violation of the ADA, § 504,

and Title IX and the resulting personal damages she suffered. See Doe v. Dallas

Indep. Sch. Dist., 941 F.3d 224, 227-28 (5th Cir. 2019) (holding exhaustion

requirement not applicable where student with disabilities alleged sexual assault

on school property and her special needs issues primarily provided "context that

the school had notice regarding [her] inability to protect herself”). Accordingly,

Plaintiff was not required to exhaust IDEA administrative remedies as a condition

for bringing this legal action.

          D. Open Records Act

      In Count IV, Plaintiff alleges that FCSD has “failed and wholly refused to

provide counsel for Doe with a copy of the request surveillance video and audio

footage [from the bus].” (FAC, Doc. 21 at 22.) According to the FAC, the school

district is an agency within the meaning of the Open Records Act (“ORA”) and must

                                         23
        Case 1:20-cv-00975-AT Document 38 Filed 03/23/21 Page 24 of 27




“produce for inspection all records responsive to a request within a reasonable

amount of time” under the ORA. (FAC, Doc. 21 at 22 (citing O.C.G.A. § 50-18-

71(b)).) The ORA claim is whether the school violated Georgia’s Open Record Act

when it declined to share the audio and video footage from the bus, which

purportedly shows the identities of the students involved in this case as well as

others, not to mention the underage students in this case engaged in sexual

conduct. Plaintiff alleges that FCSD “did not act in good faith” in refusing the

request, and that Doe is entitled to immediate production of the audio and video

footage from the bus, plus the attorneys’ fees and costs incurred in bringing this

portion of the claim. (Id. at 23.)

      In the Motion to Dismiss, FCSD argues that the video in question is not

subject to disclosure under the Open Records Act because “it contains federally

protected, confidential student information and depicts child pornography.”

(Motion, Doc. 23-1 at 21.) FCSD points to section 50-18-72(a) of the ORA, which

includes categories of exemption from the production requirement. (Id.) FCSD

points specifically to sections 50-18-72(a)(37) which prohibits disclosure of

students’ personally identifiable information, and 50-18-72(a)(32) which FCSD

contends prohibits disclosure of child pornography. (Id. at 22.)

      FCSD also argues that this Court lacks supplemental jurisdiction over this

state law claim, because “it is unrelated to the federal claims” in this case. (Motion,

Doc. 23-1 at 24.) Alternatively, FCSD argues that the Court should not exercise

supplemental jurisdiction pursuant to 28 U.S.C. §§ 1367(c)(1) and (4), provisions

                                          24
         Case 1:20-cv-00975-AT Document 38 Filed 03/23/21 Page 25 of 27




which permit the Court to decline to exercise supplemental jurisdiction under

specific circumstances. 28 U.S.C. §§ 1367(c)(1) and (c)(4) provide:

               (c) The district courts may decline to exercise
               supplemental jurisdiction over a claim under subsection
               (a) if--
                       (1) the claim raises a novel or complex issue of
               State law, […]
                       (4) in exceptional circumstances, there are other
               compelling reasons for declining jurisdiction.

In this connection, Defendant argues that this Court would be required to "resolve

at least two issues of first impression: (1) whether the video is exempt from the

ORA's production requirements; and (2) whether the FCSD or its attorneys could

incur felony criminal liability for producing such materials." (Doc. 23-1 at 30.)

       Plaintiff points out a variety of district court cases where claims regarding

the Defendant's refusal to respond fully to the plaintiff's Georgia Open Records Act

requests were deemed sufficiently related to the federal claims in the action for the

Court to exercise supplemental jurisdiction over the state ORA claims, pursuant to

28 U.S.C. § 1367(a). 7 (Doc. 24 at 24.) See, e.g., Akins v. Atlanta Independent Sch.

System, No. 1:15-cv-00364-ELR, 2015 WL 13694594, at *4 (N.D. Ga. Sept 29,

2015); but see, Ford v. City of Oakwood, Ga. 905 F. Supp. 1063, 1066 (N.D. Ga.

1995) (finding that the Open Records Act legal claim itself was not related to the

underlying issues raised by Plaintiff's lawsuit). Plaintiff argues that the ORA issues



728 U.S.C. § 1367(a). provides: “[I]n any civil action of which the district courts have original
jurisdiction, the district courts shall have supplemental jurisdiction over all other claims that are
so related to claims in the action within such original jurisdiction that they form part of the same
case or controversy under Article III of the United States Constitution.”

                                                 25
        Case 1:20-cv-00975-AT Document 38 Filed 03/23/21 Page 26 of 27




posed are factual, not legal ones. Neither party directly addresses any case

authority regarding the ORA legal issues that Defendant raises here.

       The Court recognizes that it may exercise supplemental authority over

Plaintiff's Open Records Act claim but declines in its discretion to do so pursuant

to 28 U.S.C.A. § 1367(c)(1). At this juncture, the Court views the ORA questions

posed as falling potentially in a murky and novel legal terrain that would take some

time to resolve and which would only further delay this case from moving forward

promptly.

IV.   Conclusion

      Defendant FSCD's Motion to Dismiss is DENIED as to Counts I, II, and III.

[Doc. 23] The Court declines to exercise supplemental jurisdiction over Plaintiff’s

Open Records Act claim and therefore DISMISSES Count IV without prejudice.

Accordingly, Defendant's Motion to Dismiss is GRANTED IN PART and

DENIED IN PART. [Doc. 23.]

      The Court authorizes discovery to immediately commence upon the filing

of this Order. The video and audio footage at issue in the ORA requests are clearly

vital to the Plaintiff's capacity to properly litigate this case and potentially, to the

Court's review of future disputes in this case. At this juncture, the Court sees no

basis for Defendant's further objection to production of these tapes in response to

a Request for Production pursuant to Fed. R. Civ. Pro. 34, subject to an appropriate

court-approved confidentiality order.




                                          26
        Case 1:20-cv-00975-AT Document 38 Filed 03/23/21 Page 27 of 27




       Accordingly, Plaintiff is authorized immediately to serve a request for

production relating to the bus video and audio recordings and a proposed consent

confidentiality order on Defendant's counsel. Given the length of time that has

already elapsed and the actual simplicity of the production at issue, Defendant is

required to respond to this specific request for production within fifteen days of

electronic service of the request for production. If Defendant asserts any

objections, 8 the parties are directed to confer regarding submission of a joint

discovery statement, consistent with the Court's Guidelines for resolution of

discovery disputes, and file such within 7 days of Defendant's service of its

objections.



       IT IS SO ORDERED this 23rd day of March, 2021.



                                          ____________________________
                                          Honorable Amy Totenberg
                                          United States District Judge




8 The Court directs the Defendant at the same time to address any objections or concerns
regarding the proposed confidentiality order. The Court will review and approve the proposed
confidentiality order, assuming the Court finds its terms proper and acceptable.

                                            27
